Citation Nr: 1422018	
Decision Date: 05/15/14    Archive Date: 05/29/14

DOCKET NO.  10-43 377	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to service connection for coronary artery disease.


REPRESENTATION

Appellant represented by:	New Jersey Department of Military and Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. R. Harrigan Smith, Counsel


INTRODUCTION

The Veteran served on active duty from November 1971 to April 1975.

This matter came to the Board of Veterans' Appeals (Board) from a December 2009 rating decision of Department of Veterans Affairs (VA) Regional Offices (RO) in St. Petersburg, Florida, which, in pertinent part, denied entitlement to service connection for coronary artery disease.

The Veteran presented testimony before the undersigned Veterans Law Judge in December 2012.  A transcript of the hearing has been associated with the record.

This appeal was remanded for additional development in May 2013; it is again before the Board for further review.
 
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that his coronary artery disease is secondary to his service-connected hypertension.

In its May 2013 remand, the Board noted that the Veteran had been provided with a VA examination in July 2012, but found that the examination was inadequate.  The examiner's recount of the Veteran's history considered that the Veteran's hypertension and coronary artery disease manifested within the same time period in 2005; however, a May 2002 VA outpatient treatment report reflects that the Veteran was prescribed hypertension medication at the time (Fosoniprol and Metoprolol), pre-dating the Veteran's coronary artery disease.  In addition, the examiner did not comment on whether the Veteran's service-connected hypertension had aggravated his coronary artery disease.  

Therefore, the Board remanded the claim for an addendum opinion as to whether the Veteran's coronary artery disease was caused or aggravated by his service-connected hypertension that addressed these inadequacies.

An addendum opinion was provided in July 2013.  The examiner noted that the Veteran had multiple risk factors for the development and progression of atherosclerosis, including his gender, hyperlipedemia, nicotine abuse, substance abuse, obesity, hypertension, and a family history of coronary artery disease.
He found that the presence of risk factors accelerated the rate of development of coronary atherosclerosis.  He also noted that high blood pressure predisposed one to coronary artery disease.

The VA examiner who provided the July 2013 addendum merely provided facts about hypertension and coronary artery disease, but did not provide an opinion as to whether it was as likely as not that the Veteran's coronary artery disease was caused or aggravated by his service-connected hypertension.  

The examiner noted that risk factors, such as hypertension, could accelerate the rate of development of coronary atherosclerosis.  However, he did not provide an opinion as to whether the Veteran's hypertension caused or aggravated his coronary artery disease, and did not determine a baseline of coronary artery disease prior to aggravation, and the permanent, measurable increase in coronary artery disease disability resulting from the aggravation.  In addition, the examiner noted that high blood pressure predisposes one to coronary artery disease; however, he did not provide an opinion as to whether the Veteran's hypertension caused his coronary artery disease.  These opinions were required by the Board's remand.

As such, the Board finds that the July 2013 opinion is not adequate, and an additional addendum opinion is necessary.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran's claims file and any relevant records contained in the Virtual VA and VBMS systems should be provided to a qualified examiner (preferably the examiner who provided the July 2013 opinion) to review the record and provide an opinion as to etiology of his current coronary artery disease.  If further examination or testing is needed, this should be undertaken.

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's current coronary artery disease is caused or aggravated by his service-connected hypertension.  

If aggravation is found, the examiner must specify the baseline of coronary artery disease prior to aggravation, and the permanent, measurable increase in coronary artery disease disability resulting from the aggravation.  

In providing this opinion, the examiner should note that the Veteran's hypertension pre-dated his coronary artery disease, which was not diagnosed until 2005.  A VA December 2001 outpatient treatment report reflects that the Veteran had been diagnosed with hypertension in June 1998.

The examiner must provide a rationale for each opinion given.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

If the examiner rejects the Veteran's reports of symptomatology, he or she must provide a reason for doing so.

2.  If any benefit on appeal remains denied, the AOJ should issue a supplemental statement of the case. Thereafter, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

